—Appeal by the defendant from a judgment of the Supreme Court, Westchester *379County (Cowhey, J.), rendered July 26, 1994, convicting him of sodomy in the first degree, kidnapping in the second degree, criminal possession of a weapon in the third degree, assault in the second degree (two counts), and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling was proper (see, People v Sandoval, 34 NY2d 371). The trial court weighed the competing considerations and determined that the probative value of the crimes concerning the defendant’s tendency to place his self-interest above that of society outweighed any prejudice (see, People v Pavao, 59 NY2d 282).
Moreover, the trial court providently exercised its discretion in permitting the People to reopen their case prior to the opening of the defendant’s case to arraign the defendant upon a special information as required by CPL 200.60 (see, CPL 260.30; People v Olsen, 34 NY2d 349; People v Edwards, 148 AD2d 746, 747).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.